DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election of Species II (claims 1-6 and 8-10) in the reply filed on 07/18/2022 is acknowledged. Non-elected Species I is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 and 07/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 3: the limitation "the steam inlet holes are arranged at a slight angle to the center axis of the mixing chamber";
In claim 4: the limitation "the mixer has four steam inlet holes"; and
In claim 5: the limitation "the steam inlet holes are provided with check valves"
The limitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 8: the limitation “A steam/liquid mixer for a device” as cited in line 1 should be changed to --The steam/liquid mixer for the device--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Rimpl (US 20140299001 A1).
Regarding claim 1, Rimpl discloses 

A device for heating milk or milk froth (system for preparing milk and/or milk foam, tittle) with steam in a steam/liquid mixer (output-side section 19, fig.2) which is provided with a mixing chamber [output-side section 19 is a mixing chamber, Par.0022 cited: “…pipe parts 13, 14 form an inner feed-through channel 17 for the steam and a feed-through channel 18 surrounding the latter axially for the milk and/or the milk foam, the two feed-through channels being connected to one another in the output-side section 19 by a number of radial channels 20…”], at least one steam supply pipe (steam inlet 11, fig.2) and a milk/milk froth supply nozzle (feed-through channel 18, fig.2, has a nozzle at each ends, Par.0022 cited: “…feed-through channel 18 surrounding the latter axially for the milk and/or the milk foam…”) aligned in the longitudinal direction of the mixing chamber (output-side section 19), wherein the steam supply pipe (steam inlet 11) discharges into a steam supply chamber (inner feed-through channel 17, fig.2, Par.0022 cited: “…inner feed-through channel 17 for the steam…”) upstream of the mixing chamber (output-side section 19), which steam supply chamber (inner feed-through channel 17) is connected to the mixing chamber (output-side section 19) by steam inlet holes (inner feed-through channel 17 has holes at each ends and/or channels 20, fig.2) running around the milk/milk froth supply nozzle (feed-through channel 18) in the longitudinal direction of the mixing chamber (output-side section 19).

    PNG
    media_image1.png
    576
    296
    media_image1.png
    Greyscale


Regarding claim 2, Rimpl discloses 
the steam inlet holes (inner feed-through channel 17 has holes at each ends, fig.2) are arranged parallel to the center axis of the tubular mixing chamber (output-side section 19, fig.2).

Regarding claim 3, Rimpl discloses 
the steam inlet holes (inner feed-through channel 17 has channels 20, fig.2) are arranged at a slight angle to the center axis of the mixing chamber (output-side section 19, fig.2) [channels 20 has 90 degree angle with respect to output-side section 19, fig.2].

Regarding claim 4, Rimpl discloses 
the mixer (output-side section 19, fig.2) has four steam inlet holes (channels 20, fig.2) distributed evenly around the milk supply nozzle (feed-through channel 18, fig.2, has a nozzle at each ends).

Regarding claim 5, Rimpl discloses 
the steam inlet holes are provided with check valves [Par.0021 cited: “…changing the delivery speed of the medium to be heated by means of the delivery pump 3 or by changing the mass flow of the steam introduced, for example by means of a proportional valve or by changing the pressure in the steam boiler…”].



Regarding claim 6, Rimpl discloses 
a respective throttle (throttle 10a, 10b, fig.1) before and after the mixer (output-side section 19, fig.2), the degree of throttling of the throttle (throttle 10a) before the mixer (output-side section 19) being smaller than that of the throttle (throttle 10b) after the mixer (output-side section 19) [throttle 10a has smaller degree than throttle 10b to flow the steam/liquid from upstream to down stream].

Regarding claim 8, Rimpl discloses 
the mixer (output-side section 19, fig.2) is made in two parts, a front part (top portion of output-side section 19, fig.2) receiving the milk/milk froth supply nozzle (feed-through channel 18, fig.2, has a nozzle at each ends), while a rear part (bottom portion of output-side section 19, fig.2) contains the steam supply chamber (inner feed-through channel 17, fig.2) and the mixjng chamber (output-side section 19) is connected to the steam supply chamber (inner feed-through channel 17) by the steam inlet holes (inner feed-through channel 17 has holes at each ends and/or channels 20, fig.2).

Regarding claim 9, Rimpl discloses 
the steam supply chamber (inner feed-through channel 17, fig.2) is formed by an annular space between the front part and the rear part [inner feed-through channel 17 has a space between pipe part 13, fig.2].


Regarding claim 10, Rimpl discloses 
the steam flows into the space through at least one tangentially aligned steam inlet channel (inner feed-through channel 17 has holes at each ends and/or channels 20, fig.2) by means of which a flow of steam rotating around the milk/milk froth supply nozzle (feed-through channel 18, fig.2, has a nozzle at each ends) is generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/12/2022